DETAILED ACTION
Claims 1-2, 5-12, and 15-22 are presented for examination, wherein claims 20 and 22 are withdrawn. Claims 3-4 and 13-14 are cancelled.
The 35 U.S.C. § 112(b) rejection of claims 1-19 and 21 are withdrawn as a result of the amendments to claims 1 and 11, from which the other claims depend, and cancellation of claims 3-4 and 13-14.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-12, and 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2015/0311504).
Regarding newly amended independent claim 1, Hong teaches an electrochemical cell, such as a lithium-ion battery, with an improved electrode composition having high capacity and high performance, and a method of forming thereof (e.g. ¶¶ 0026 and 123 plus e.g. Figures 7 and 11), reading on “battery,” said battery comprising:
(1)	a cathode (e.g. item 714), an anode (e.g. item 712), and an electrolyte (e.g. item 716) interposed therebetween, wherein said anode comprises an active material 2 and (1b) carbon nanoparticles attached thereto (e.g. ¶¶ 0052, 110-111, 113, 123-125 plus e.g. Figure 7), reading on “a cathode, an electrolyte, and an anode comprising an active material,”
wherein said carbon nanoparticles are included in the present electrode compositions since they have high electrical conductivity—higher than those of metallic materials—and are homogenously integrated in said active material to enhance the capacity, performance, and lifetime of energy storage systems, wherein said carbon nanoparticles may be in the form of fullerenes, carbon nanotubes, nanofibers, graphene, and combinations thereof (¶¶ 0018-19, and 36).
Further noting, it would have been obvious to a person of ordinary skill in the art to incorporate a combination of said fullerenes, carbon nanotubes, nanofibers, and graphene since Hong teaches they are equivalent compositions to increase the electrical conductivity and/or to enhance the capacity, performance, and lifetime of the battery, e.g. MPEP § 2144.06(I), wherein said fullerene reading on “0D conductive carbon particles with nanoscale structure in three dimensions;” said carbon nanotubes and/or nanofibers reading on “1D conductive carbon particles with nanoscale structure in two dimensions;” and, said graphene reading on “planar 2D conductive carbon particles with nanoscale structure in one dimension.”

Regarding the newly added limitation “silicon of between 50% to 95%,” incorporating the subject matter of former claims 3-4, as noted in the non-final Office action, said anode comprises an active material mixture of metalloid or metalloid oxide particles of silicon, silicon alloy, or SiO2 (e.g. supra), and further teaches said anode 2 metalloid oxide (e.g. ¶¶ 0052-53), reading on said newly added limitation, e.g. MPEP § 2144.05(I).
Regarding claim 2, Hong teaches the battery of claim 1, wherein said carbon nanoparticles are a combination of fullerenes, carbon nanotubes, nanofibers, and graphene (e.g. supra), and further teaches said anode active material is comprised of 15-50 wt% of said carbon nanoparticles (e.g. ¶0046), reading on “the 0D, 1D, and 2D particles comprise between 1% and 40% of the active material,” e.g. MPEP § 2144.05(I).
Regarding claim 5, Hong teaches the battery of claim 1, wherein said carbon nanoparticles includes fullerenes (e.g. supra), wherein fullerene has a diameter of about 1.1 nm, reading on “the 0D conductive carbon particles have a diameter of 50 nm or less,” e.g. MPEP § 2144.05(I).
Regarding claim 6, Hong teaches the battery of claim 1, wherein said carbon nanoparticles includes carbon nanotubes and nanofibers (e.g. supra), reading on “the 1D conductive carbon particles comprise carbon nanotubes, carbon nanofibers (CNF), and/or vapor grown carbon fibers (VGCP).”
Regarding claim 7, Hong teaches the battery of claim 1, wherein said carbon nanoparticles includes carbon nanotubes and nanofibers (e.g. supra), but does not expressly teach the property “the 1D conductive carbon particles have an aspect ratio of 20 or greater.” However, said property would be expected, since Hong teaches and identical or substantially identical carbon nanotube (see also instant specification, at e.g. ¶0027), e.g. MPEP § 2112.01(I/II).
In the alternative, differences in proportion do not patentably distinguish the instant invention, e.g. MPEP § 2144.04(IV)(A). Here, there does not appear to be importance associated the claimed range, see instant specification, at e.g. ¶0027.
Regarding claim 8, Hong teaches the battery of claim 1, wherein said carbon nanoparticles includes graphene (e.g. supra), but does not expressly teach the property “the 2D conductive carbon particles have a length in each of two dimensions between 1 and 30 μm.” However, said property would be expected, since Hong teaches and identical or substantially identical graphene (see also instant specification, at e.g. ¶0043), e.g. MPEP § 2112.01(I/II).
In the alternative, differences in proportion do not patentably distinguish the instant invention, e.g. MPEP § 2144.04(IV)(A). Here, there does not appear to be importance associated with the claimed range, see instant specification, at e.g. ¶0043.
Regarding claim 9, Hong teaches the battery of claim 1, wherein said battery may be said lithium-ion battery (e.g. supra), reading on “the battery comprises a lithium ion battery.”
Regarding claim 10, Hong teaches the battery of claim 1, wherein said electrolyte may be a solution mixture of ethylene carbonate and diethylene carbonate (e.g. ¶¶ 0151-152), reading on “the electrolyte comprises a liquid, solid, or gel.”

Regarding claims 11-12, 15-19, and 21, Hong is applied as provided supra, with the following modifications.
Regarding newly amended independent claim 11, Hong teaches said method of forming said electrochemical cell, such as said lithium-ion battery (e.g. supra
Regarding claims 12 and 15-19, Hong teaches the method of claim 11, reading on “method according to claim 11 ….”
Regarding claim 21, Hong teaches the method of claim 11, wherein said anode may be formed by applying a precursor composition of said anode active material composition by doctor blade onto a copper foil (e.g. ¶0137-148 plus e.g. Figure 11), reading on “forming the anode using a direct coating process of the active material on a current collector.”
Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive. The applicants allege the reference teaches the silicon content of the cited SiO2 is approximately 30%, so the concentration of silicon in Hong can never exceed 30%.
In response, the examiner respectfully notes that the argument is not commensurate with the scope of the art or with the prior and instant Office actions. Rather, the art, as noted in the prior and instant Office actions, teaches silicon is present in the amount of 5-95%.
… said anode comprises an active material mixture of metalloid or metalloid oxide particles of silicon, silicon alloy, or SiO2 (e.g. supra), and further teaches said anode active material is comprised of 5-95 wt% of said silicon or silicon alloy metalloid or 15-85 wt% SiO2 metalloid oxide (e.g. ¶¶ 0052-53), reading on said newly added limitation, e.g. MPEP § 2144.05(I).

 (See supra, at e.g. §§ 6a and 6i-j and July 20, 2021 non-final Office action, at e.g. §§ 12a and 12j-k, underlining added.)
In conclusion, newly amended claims 1 and 11, and the claims depending therefrom, are respectfully found to be prima facie obvious in light of all of the evidence of record.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723